Exhibit Central Vermont Public Service NEWS RELEASE For Immediate Release:November 6, 2009 Central Vermont Reports Third Quarter Earnings § Year-to-date earnings of $18.6 million, or $1.57 per diluted share, 2 cents higher than last year Ø $4.3 million decrease in operating revenue Ø $6.4 million decrease in purchased power expense Ø $4.8 million increase in Other operating expenses Ø $1.0 million increase in equity in earnings of affiliates Ø $2.4 million increase in other income, net § Third-quarter earnings of $6.2 million, or 52 cents per diluted share, 9 cents lower than last year Ø $2.0 million decrease in operating revenue Ø $2.5 million decrease in purchased power expense Ø $4.8 million increase in Other operating expenses Ø $0.3 million increase in equity in earnings of affiliates Ø $1.2 million increase in other income, net § The impact of the November 2008 stock issuance of 1,190,000 shares decreased per-diluted-share-earnings by 6 cents for the third quarter and 18 cents for the first nine months of § Raises earnings guidance for 2009 to $1.50 to $1.65 per share from $1.40 to $1.60 per share RUTLAND, VT - Central Vermont Public Service (NYSE: CV) reported consolidated earnings of $18.6 million, or $1.57 per diluted share of common stock, for the first nine months of 2009, compared to $16.4 million, or $1.55 per diluted share of common stock, for the same period last year. CV reported third-quarter 2009 consolidated earnings of $6.2 million, or 52 cents per diluted share of common stock, compared to $6.5 million, or 61 cents per diluted share of common stock, for the same period last year. "The economy is clearly having an impact on our business by reducing energy demand, but thanks to prudent cost controls and hard work, we are performing even better than we expected,” President Bob Young said.“We have seen demand fall among all classes of customers, from residential to industrial, but we continue to work with the resources we have, and we continue to provide exemplary service to our customers.That is the foundation for everything we do, and we are excelling on that front. “Three-quarters of the way through the year, we are on our way to meeting every one of our state-monitored service quality standards,” Young said.“If we maintain that level of quality, which I am confident we will, it will make 2009 the fifth straight year we have met all standards, which is the best mark of any utility in Vermont.” Year-to-Date 2009 results compared to 2008 Through the first nine months, operating revenues decreased $4.3 million, including a $5.8 million decrease in retail revenues, an increase of $1 million from provision for rate refunds, partially offset by a $1.7 million increase in other operating revenues and a $0.8 million increase in resale revenue.The decrease in retail revenues resulted from lower average usage resulting from the sluggish economy, energy conservation, and the loss of three commercial and industrial customers due to plant closures, partially offset by higher average unit prices due to customer usage mix.The provision for rate refund is related to the 2009 deferrals of over-collection of power, production and transmission costs as required by the power cost adjustment clause of our alternative regulation plan.The over-collection of power costs is being returned to retail customers through the first quarter of 2010.Other operating revenues increased primarily due to increased sales of transmission rights, renewable energy credits and increased wholesale rates.Resale revenues increased due to higher volumes of excess power available for resale, partially offset by lower average market prices. Page 1 of 4 Purchased power expense decreased $6.4 million, primarily due to a reduction of $3.9 million in purchases from Independent Power Producers.Short-term power purchases decreased $3.8 million and decommissioning costs decreased $0.7 million.These reductions were partially offset by an increase in other power costs of $1.7 million, primarily due to increased capacity payments of $1.2 million, and increased Hydro-Quebec purchases of $0.3 million.Other operating expenses increased $4.8 million, primarily due to a $3.2 million increase in transmission expenses due to higher rates, and higher costs from Vermont Transco LLC ("Transco") for its capital projects, offset by higher NOATT reimbursements.Other increased costs included higher regulatory amortizations of $1.5 million, higher depreciation expense of $0.8 million, higher reserves for uncollectible accounts of $0.4 million, higher outside services of $0.4 million and higher property taxes of $0.4 million.These higher costs were partially offset by a $2.4 million decrease in maintenance expenses, primarily due to lower service restoration costs.There were several major storms in 2008 and none in the first three-quarters of 2009. Equity in earnings of affiliates increased $1 million, principally due to the $3.1 million investment that we made in Transco in December 2008, and other accumulated adjustments.Other income, net increased $2.4 million, largely due to an increase in the cash surrender value of variable life insurance policies in trust to fund a supplemental employee retirement plan, and interest expense increased $0.1 million. Third quarter 2009 results compared to 2008 Operating revenues decreased $2 million for many of the same reasons described above. Purchased power expense decreased $2.5 million for the same reasons described above.Short-term purchases decreased $3.2 million and IPP purchases decreased $0.5 million, partially offset by an increase in other purchases of $1 million. Other operating expenses increased $4.8 million, including a $2.8 million increase in transmission expenses, and for many of the same reasons described above.These higher costs were partially offset by lower maintenance costs for the same reasons described above. Equity in earnings of affiliates increased $0.3 million and other income, net increased $1.2 million, for many of the same reasons described above. 2008 Common Stock Issuance Earnings per share for the third quarter and first nine months of 2009 reflect the impact of the November 2008 common stock issuance. On November 24, 2008, CV issued 1,190,000 shares, resulting in net proceeds of approximately $21.3 million.The net proceeds of the offering were used for general corporate purposes, including the repayment of debt, capital expenditures, investments in Transco and working capital requirements.The common stock issuance decreased per-diluted-share earnings by 6 cents for the third quarter of 2009 and decreased per-diluted-share earnings by 18 cents for the first nine months of 2009. 2009 Financial Guidance CV previously issued 2009 earnings guidance in the range of $1.40 to $1.60 per diluted share.We are now raising our earnings guidance range to $1.50 to $1.65 per share. As part of a rate agreement approved by the Vermont
